20-05027-rbk Doc#251-2 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit B Pg 1 of 21




                        EXHIBIT B
     20-05027-rbk
        20-05027-rbk
                  Doc#251-2
                     Doc#240-2
                            Filed
                                Filed
                                   04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. B2 Pg
                                                                                (Billing
                                                                                    2 of 21
                                     Records) Pg 9 of 37

INVOICE                                                              From     Cleveland Terrazas PLLC
                                                                              303 Camp Craft Rd., Suite 325
                                                                              West Lake Hills, Texas 78746




Invoice ID    3453                                              Invoice For   Moore, Daniel
Issue Date    04/05/2021

Due Date      04/20/2021 (Net 15)

Subject       Invoice for Services Rendered




Item Type     Description                                          Quantity         Unit Price                Amount




                                              Page 1 of 4

                                                            Ex. 2 (Billing Records) - Page 9 of 37
20-05027-rbk
   20-05027-rbk
             Doc#251-2
                Doc#240-2
                       Filed
                           Filed
                              04/21/21
                                 04/07/21
                                       Entered
                                          Entered
                                               04/21/21
                                                   04/07/21
                                                         18:27:45
                                                            19:50:23
                                                                  Exhibit
                                                                     Ex. B2 Pg
                                                                            (Billing
                                                                                3 of 21
                                Records) Pg 10 of 37




                                       Page 2 of 4

                                                 Ex. 2 (Billing Records) - Page 10 of 37
20-05027-rbk
   20-05027-rbk
             Doc#251-2
                Doc#240-2
                       Filed
                           Filed
                              04/21/21
                                 04/07/21
                                       Entered
                                          Entered
                                               04/21/21
                                                   04/07/21
                                                         18:27:45
                                                            19:50:23
                                                                  Exhibit
                                                                     Ex. B2 Pg
                                                                            (Billing
                                                                                4 of 21
                                Records) Pg 11 of 37




                                       Page 3 of 4

                                                 Ex. 2 (Billing Records) - Page 11 of 37
    20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           Filed
                               Filed
                                  04/21/21
                                     04/07/21
                                           Entered
                                              Entered
                                                   04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. B2 Pg
                                                                                (Billing
                                                                                    5 of 21
                                    Records) Pg 12 of 37




Attorney Fee   Black Duck - 09/24/2020 - Legal Services / Tim Cleveland:          5.00        $450.00      $2,250.00
               Prepare for depositions; phone calls with clients; phone call
               with counsel for McLeods re discovery issues; discussion with
               counsel re settlement offer; calls with clients and counsel re
               same.




Attorney Fee   Black Duck - 09/25/2020 - Legal Services / Tim Cleveland:          4.10        $450.00      $1,845.00
               Prepare for KrisJenn depositions; phone calls with client and
               C. Johns re same; correspond with opposing counsel.


Attorney Fee   Black Duck - 09/26/2020 - Legal Services / Tim Cleveland:          0.40        $450.00       $180.00
               Prepare for depositions.




Attorney Fee   Black Duck - 09/28/2020 - Legal Services / Tim Cleveland:         10.50        $450.00      $4,725.00
               Prepare for Wright deposition.


Attorney Fee   Black Duck - 09/29/2020 - Legal Services / Austin Krist:           0.30        $310.00        $93.00
               Coordination and assistance regarding deposition of L. Wright.


Attorney Fee   Black Duck - 09/29/2020 - Legal Services / Tim Cleveland:         11.10        $450.00      $4,995.00
               Deposition of L. Wright; calls with clients and counsel.


Attorney Fee   Black Duck - 09/30/2020 - Legal Services / Austin Krist:           1.10        $310.00       $341.00
               Coordination regarding deposition logistics; review meeting
               minutes produced for Black Duck.


Attorney Fee   Black Duck - 09/30/2020 - Legal Services / Tim Cleveland:         11.50        $450.00      $5,175.00
               Prepare for and continue deposition of L. Wright; calls with
               counsel and clients re same.


                                                                                         Amount Due     $48,471.70




                                                            Page 4 of 4

                                                                         Ex. 2 (Billing Records) - Page 12 of 37
     20-05027-rbk
        20-05027-rbk
                  Doc#251-2
                     Doc#240-2
                            Filed
                                Filed
                                   04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                              18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                          Ex. B2 Pg
                                                                                 (Billing
                                                                                     6 of 21
                                     Records) Pg 22 of 37

INVOICE                                                                               From     Cleveland Terrazas PLLC
                                                                                               303 Camp Craft Rd., Suite 325
                                                                                               West Lake Hills, Texas 78746




Invoice ID     3449                                                              Invoice For   Moore, Daniel
Issue Date     04/05/2021

Due Date       04/20/2021 (Net 15)

Subject        Invoice for Services Rendered




Item Type      Description                                                          Quantity         Unit Price                Amount

Attorney Fee   Black Duck - 11/01/2020 - Legal Services / Austin Krist:                1.66           $310.00              $514.60
               Process production and amend discovery responses.


Attorney Fee   Black Duck - 11/01/2020 - Legal Services / Tim Cleveland:               1.20           $450.00              $540.00
               Phone call with counsel for TCRG; correspondence with C.
               Johns et al re same; additional phone call with counsel for
               TCRG re hearing, production, and deposition; phone call with
               A. Krist re hearing prep.


Attorney Fee   Black Duck - 11/02/2020 - Legal Services / Austin Krist:                2.40           $310.00              $744.00
               Correspondence with cocounsel regarding hearings; draft
               motion to compel analysis for T. Cleveland; attend hearing on
               motion to quash and motion to compel; subsequent discussion
               with T. Cleveland.


Attorney Fee   Black Duck - 11/02/2020 - Legal Services / Tim Cleveland:               4.60           $450.00            $2,070.00
               Phone calls with C. Johns; phone calls with D. Moore; prepare
               for hearing; attend hearing; phone call with TCRG counsel;
               phone call with D. Moore and D. Borders.


Attorney Fee   Black Duck - 11/03/2020 - Legal Services / Austin Krist:                1.00           $310.00              $310.00
               Attention to deadlines related to hearing and court orders
               entered on 11/3; revise proposed order regarding motion to
               compel; preparation for hearing; correspondence with C. Johns
               regarding
                            ; discussion with T. Cleveland; correspondence
               from opposing counsel regarding proposed order.


Attorney Fee   Black Duck - 11/03/2020 - Legal Services / Austin Krist:                0.40           $310.00              $124.00
               Discussion with T. Cleveland regarding trial strategy and
               upcoming discovery tasks.


Attorney Fee   Black Duck - 11/03/2020 - Legal Services / Austin Krist: Attend         0.50           $310.00              $155.00
               hearing on motion for continuance.


Attorney Fee   Black Duck - 11/03/2020 - Legal Services / Kevin Terrazas:              0.10           $400.00                  $40.00
               Discuss status and next steps with T. Cleveland.



                                                            Page 1 of 5

                                                                           Ex. 2 (Billing Records) - Page 22 of 37
    20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           Filed
                               Filed
                                  04/21/21
                                     04/07/21
                                           Entered
                                              Entered
                                                   04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. B2 Pg
                                                                                (Billing
                                                                                    7 of 21
                                    Records) Pg 23 of 37
Attorney Fee   Black Duck - 11/03/2020 - Legal Services / Tim Cleveland:          5.10     $450.00   $2,295.00
               Several phone calls with client re case issues; review and
               analyze pleadings and documents in preparation for trial;
               review motions and orders in preparation for conference with
               Judge King; correspond with client re                   ; phone
               call with C. Johns.


Attorney Fee   Black Duck - 11/04/2020 - Legal Services / Austin Krist:           0.10     $310.00     $31.00
               Correspondence with counsel regarding document production.


Attorney Fee   Black Duck - 11/04/2020 - Legal Services / Austin Krist:           2.80     $310.00    $868.00
               Coordinate and process document production.


Attorney Fee   Black Duck - 11/04/2020 - Legal Services / Tim Cleveland:          1.10     $450.00    $495.00
               Phone call with D. Moore; phone call with C. Johns; attention
               to trial issues; discussion with A. Krist re discovery issues.


Attorney Fee   Black Duck - 11/05/2020 - Legal Services / Austin Krist:           4.40     $310.00   $1,364.00
               Coordinate and process document production; compile
               privilege log.


Attorney Fee   Black Duck - 11/05/2020 - Legal Services / Tim Cleveland:          1.80     $450.00    $810.00
               Prepare for and attend strategy call with clients and counsel;
               additional call with D. Moore; review and revise court order.


Attorney Fee   Black Duck - 11/06/2020 - Legal Services / Austin Krist:           6.20     $310.00   $1,922.00
               Compile and draft privilege log; finalize amended responses;
               process privilege log.


Attorney Fee   Black Duck - 11/06/2020 - Legal Services / Tim Cleveland:          0.40     $450.00    $180.00
               Attention to case strategy decisions; call with counsel re same.


Attorney Fee   Black Duck - 11/09/2020 - Legal Services / Austin Krist:           0.20     $310.00     $62.00
               Attention to recent case filings and order entered by Judge
               King; correspondence with T. Cleveland



Attorney Fee   Black Duck - 11/09/2020 - Legal Services / Tim Cleveland:          0.30     $450.00    $135.00
               Correspond with trial team re                     ;
               correspond with D. Moore re deposition prep.


Attorney Fee   Black Duck - 11/10/2020 - Legal Services / Austin Krist:           0.10     $310.00     $31.00
               Correspondence with cocounsel regarding



Attorney Fee   Black Duck - 11/10/2020 - Legal Services / Austin Krist:           0.30     $310.00     $93.00
               Review KrisJenn production.


Attorney Fee   Black Duck - 11/10/2020 - Legal Services / Tim Cleveland:          0.30     $450.00    $135.00
               Correspond with client and counsel re hearing and related case
               issues.




                                                            Page 2 of 5

                                                                          Ex. 2 (Billing Records) - Page 23 of 37
    20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           Filed
                               Filed
                                  04/21/21
                                     04/07/21
                                           Entered
                                              Entered
                                                   04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. B2 Pg
                                                                                (Billing
                                                                                    8 of 21
                                    Records) Pg 24 of 37
Attorney Fee   Black Duck - 11/11/2020 - Legal Services / Austin Krist:            0.61    $310.00    $189.10
               Discussion with T. Cleveland regarding case status and
               strategy; correspondence from C. Johns regarding



Attorney Fee   Black Duck - 11/11/2020 - Legal Services / Austin Krist:            0.30    $310.00     $93.00
               Correspondence from J. Muller regarding discovery responses;
               related correspondence with T. Cleveland; correspondence
               with N. Wilson regarding upcoming hearing on motion for leave
               to amend;


Attorney Fee   Black Duck - 11/11/2020 - Legal Services / Tim Cleveland: Trial     4.10    $450.00   $1,845.00
               prep.


Attorney Fee   Black Duck - 11/12/2020 - Legal Services / Austin Krist: Collect    0.70    $310.00    $217.00
               documents for D. Moore deposition.


Attorney Fee   Black Duck - 11/12/2020 - Legal Services / Tim Cleveland:           2.80    $450.00   $1,260.00
               Calls with clients; calls with counsel; prepare for and attend
               federal court hearing; correspond with client re deposition
               prep.


Attorney Fee   Black Duck - 11/13/2020 - Legal Services / Austin Krist:            0.20    $310.00     $62.00
               Review discovery requests from KrisJenn.


Attorney Fee   Black Duck - 11/13/2020 - Legal Services / Austin Krist: Draft      0.50    $310.00    $155.00
               proposed order regarding TQL motion to quash; draft motion
               to dismiss counterclaims.


Attorney Fee   Black Duck - 11/16/2020 - Legal Services / Austin Krist: Draft      4.70    $310.00   $1,457.00
               motion to dismiss; correspondence and discussion with T.
               Cleveland regarding                        ; call chambers
               regarding status of hearing on motion to compel; review
               interrogatory responses; research effect of filing partial motion
               to dismiss on timing of answer; finalize and upload proposed
               order re: TCRG motion to quash; draft proposed order granting
               motion to dismiss; finalize and file motion.


Attorney Fee   Black Duck - 11/16/2020 - Legal Services / Tim Cleveland:           3.20    $450.00   $1,440.00
               Prepare for trial; attention to mediation and deposition issues.


Attorney Fee   Black Duck - 11/17/2020 - Legal Services / Austin Krist:            0.30    $310.00     $93.00
               Correspondence from J. Muller; correspondence with C. Johns
               regarding discovery                                      .


Attorney Fee   Black Duck - 11/17/2020 - Legal Services / Tim Cleveland: Trial     1.90    $450.00    $855.00
               prep.


Attorney Fee   Black Duck - 11/18/2020 - Legal Services / Austin Krist:            0.12    $310.00     $37.20
               Correspondence with D. Moore.


Attorney Fee   Black Duck - 11/18/2020 - Legal Services / Tim Cleveland:           0.60    $450.00    $270.00
               Prepare for trial.



                                                             Page 3 of 5

                                                                          Ex. 2 (Billing Records) - Page 24 of 37
    20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           Filed
                               Filed
                                  04/21/21
                                     04/07/21
                                           Entered
                                              Entered
                                                   04/21/21
                                                       04/07/21
                                                             18:27:45
                                                                19:50:23
                                                                      Exhibit
                                                                         Ex. B2 Pg
                                                                                (Billing
                                                                                    9 of 21
                                    Records) Pg 25 of 37
Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Austin Krist:           0.10   $310.00     $31.00
               Review recent filings in bankruptcy court and order from court
               regarding hearing on motion to dismiss.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Austin Krist:           0.40   $310.00    $124.00
               Discussion with T. Cleveland regarding trial strategy;
               coordinate with clerks regarding preparation for summary
               judgment hearing and trial.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Austin Krist: Call D.   1.30   $310.00    $403.00
               Moore regarding interrogatories; review partial MSJ.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Kevin Terrazas:         0.20   $400.00     $80.00
               Discuss          with T. Cleveland.


Attorney Fee   Black Duck - 11/19/2020 - Legal Services / Tim Cleveland:          2.30   $450.00   $1,035.00
               Prepare for trial.


Attorney Fee   Black Duck - 11/20/2020 - Legal Services / Austin Krist:           4.40   $310.00   $1,364.00
               Discussion with T. Cleveland regarding
                        ; review case law on horizontal privity; revise
               interrogatory responses; call with C. Johns and C. Hebert
               regarding summary judgment response.


Attorney Fee   Black Duck - 11/20/2020 - Legal Services / Kevin Terrazas:         0.10   $400.00     $40.00
               Discuss mediation and strategy with T. Cleveland.


Attorney Fee   Black Duck - 11/20/2020 - Legal Services / Tim Cleveland:          1.40   $450.00    $630.00
               Prepare for trial.


Attorney Fee   Black Duck - 11/23/2020 - Legal Services / Austin Krist:           1.40   $310.00    $434.00
               Correspondence with T. Cleveland regarding motion to amend
               pleadings; discussion with T. Cleveland regarding case status
               and                               .


Attorney Fee   Black Duck - 11/23/2020 - Legal Services / Tim Cleveland:          2.50   $450.00   $1,125.00
               Correspond with A. Krist re hearing; prepare for trial.


Attorney Fee   Black Duck - 11/24/2020 - Legal Services / Austin Krist: Draft     6.33   $310.00   $1,962.30
               summary-judgment response.


Attorney Fee   Black Duck - 11/24/2020 - Legal Services / Tim Cleveland:          0.80   $450.00    $360.00
               Prepare for trial.


Attorney Fee   Black Duck - 11/25/2020 - Legal Services / Austin Krist: Draft     7.67   $310.00   $2,377.70
               summary judgment responses; related legal research and
               correspondence with cocounsel.


Attorney Fee   Black Duck - 11/25/2020 - Legal Services / Tim Cleveland:          1.00   $450.00    $450.00
               Discussion with A. Krist re summary judgment response and
               case issues; prepare for trial.




                                                            Page 4 of 5

                                                                        Ex. 2 (Billing Records) - Page 25 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    10 of 21
                                    Records) Pg 26 of 37
Attorney Fee   Black Duck - 11/27/2020 - Legal Services / Austin Krist: Finish   6.10        $310.00      $1,891.00
               drafting Moore response to motion for summary judgment;
               draft DMA response to motion for summary judgment.


Attorney Fee   Black Duck - 11/29/2020 - Legal Services / Tim Cleveland:         0.10        $450.00        $45.00
               Correspond with J. Muller re mediation.


Attorney Fee   Black Duck - 11/30/2020 - Legal Services / Austin Krist: Revise   5.12        $310.00      $1,587.20
               responses to summary judgment motions; assemble exhibits;
               correspondence with cocounsel.


Attorney Fee   Black Duck - 11/30/2020 - Legal Services / Tim Cleveland:         1.30        $450.00       $585.00
               Correspond with C. Johns; correspond with clients re
                        ; phone call with B. Kuhlmann; phone call with C.
               Johns;


                                                                                        Amount Due     $35,416.10




                                                            Page 5 of 5

                                                                        Ex. 2 (Billing Records) - Page 26 of 37
    20-05027-rbk
        20-05027-rbk
                  Doc#251-2
                     Doc#240-2
                            FiledFiled
                                  04/21/21
                                       04/07/21
                                             Entered
                                                Entered
                                                     04/21/21
                                                         04/07/21
                                                              18:27:45
                                                                  19:50:23
                                                                        Exhibit
                                                                            Ex.B2Pg
                                                                                  (Billing
                                                                                     11 of 21
                                     Records) Pg 27 of 37

INVOICE                                                                               From     Cleveland Terrazas PLLC
                                                                                               303 Camp Craft Rd., Suite 325
                                                                                               West Lake Hills, Texas 78746




Invoice ID     3450                                                              Invoice For   Moore, Daniel
Issue Date     04/05/2021

Due Date       04/20/2021 (Net 15)

Subject        Invoice for Services Rendered




Item Type      Description                                                          Quantity         Unit Price                Amount

Attorney Fee   Black Duck - 12/01/2020 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
               Discussion with T. Cleveland.


Attorney Fee   Black Duck - 12/01/2020 - Legal Services / Austin Krist:                0.20           $310.00                  $62.00
               Discussion with T. Cleveland regarding trial exhibits.


Attorney Fee   Black Duck - 12/01/2020 - Legal Services / Tim Cleveland:               0.50           $450.00              $225.00
               Prepare for trial; correspond with clients re mediation; phone
               call with J. Muller; discussion with A. Krist re trial issues.


Attorney Fee   Black Duck - 12/02/2020 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
               Correspondence from T. Cleveland and N. Wilson regarding
               pretrial updates.


Attorney Fee   Black Duck - 12/02/2020 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
               Review KrisJenn discovery responses to second set of
               requests.


Attorney Fee   Black Duck - 12/02/2020 - Legal Services / Austin Krist:                1.30           $310.00              $403.00
               Correspondence with T. Cleveland regarding D. Moore
               deposition preparation; call with C. Hebert and C. Johns
               regarding same; revise interrogatory responses;
               correspondence with cocounsel and opposing counsel
               regarding same.


Attorney Fee   Black Duck - 12/02/2020 - Legal Services / Tim Cleveland:               2.60           $450.00            $1,170.00
               Prepare for Moore deposition; phone call with counsel re same;
               phone calls with client; phone call with C. Johns.


Attorney Fee   Black Duck - 12/03/2020 - Legal Services / Austin Krist:                0.20           $310.00                  $62.00
               Correspondence with D. Moore and cocounsel regarding



Attorney Fee   Black Duck - 12/03/2020 - Legal Services / Tim Cleveland:               4.20           $450.00            $1,890.00
               Prepare client for deposition; phone calls with counsel re same
               and case strategy; lengthy phone call with mediator W.
               Shelton; phone call with C. Johns and C. Hebert re same.



                                                            Page 1 of 5

                                                                          Ex. 2 (Billing Records) - Page 27 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    12 of 21
                                    Records) Pg 28 of 37
Attorney Fee   Black Duck - 12/04/2020 - Legal Services / Austin Krist:          2.01     $310.00    $623.10
               Correspondence with clerk and T. Cleveland regarding
               preparation for summary-judgment hearing; related review of
               summary judgment responses and exhibits; review replies filed
               by KrisJenn.


Attorney Fee   Black Duck - 12/04/2020 - Legal Services / Tim Cleveland:         0.70     $450.00    $315.00
               Phone call with C. Johns and client re deposition; prepare
               mediation submission email to W. Shelton.


Attorney Fee   Black Duck - 12/05/2020 - Legal Services / Tim Cleveland:         0.50     $450.00    $225.00
               Phone call with client re deposition and related case issues.


Attorney Fee   Black Duck - 12/06/2020 - Legal Services / Tim Cleveland:         2.00     $450.00    $900.00
               Prepare for mediation; prepare for summary judgment hearing;
               phone call with C. Johns re trial preparation and assignments.


Attorney Fee   Black Duck - 12/07/2020 - Legal Services / Austin Krist:          3.98     $310.00   $1,233.80
               Correspondence from D. Moore regarding trial prep and
                                  ; discussion with T. Cleveland regarding



Attorney Fee   Black Duck - 12/07/2020 - Legal Services / Trey Arbuckle:         0.20     $275.00     $55.00
               Discuss mediation strategy with T. Cleveland.


Attorney Fee   Black Duck - 12/07/2020 - Legal Services / Tim Cleveland:         7.00     $450.00   $3,150.00
               Prepare for and attend hearing on summary judgment motions
               and motion to dismiss; discussion with C. Johns re same and
               mediation strategy; prepare for mediation.


Attorney Fee   Black Duck - 12/08/2020 - Legal Services / Austin Krist:          1.50     $310.00    $465.00
               Research regarding                       ; draft research
               memo; correspondence with cocounsel.


Attorney Fee   Black Duck - 12/08/2020 - Legal Services / Tim Cleveland:         5.60     $450.00   $2,520.00
               Prepare for and attend mediation with clients and counsel;
               prepare for trial during meetings; phone calls with C. Johns
               and A. Seger re case issues and trial preparation.


Attorney Fee   Black Duck - 12/09/2020 - Legal Services / Austin Krist: Draft    7.71     $310.00   $2,390.10
               Longbranch discovery responses.


Attorney Fee   Black Duck - 12/09/2020 - Legal Services / Tim Cleveland:         5.00     $450.00   $2,250.00
               Prepare for and attend lengthy trial prep meeting with C.
               Johns, C. Hebert, and A. Krist.


Attorney Fee   Black Duck - 12/10/2020 - Legal Services / Austin Krist: Draft    4.64     $310.00   $1,438.40
               Longbranch discovery responses; call with C. Hebert and D.
               Borders; process and organize Borders document production.


Attorney Fee   Black Duck - 12/10/2020 - Legal Services / Kevin Terrazas:        0.10     $400.00     $40.00
               Discuss trial and next steps with T. Cleveland.




                                                            Page 2 of 5

                                                                         Ex. 2 (Billing Records) - Page 28 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    13 of 21
                                    Records) Pg 29 of 37
Attorney Fee   Black Duck - 12/10/2020 - Legal Services / Tim Cleveland:          3.00     $450.00   $1,350.00
               Prepare business records affidavits for McLeod and TCRG;
               review depositions of McLeod and L. Wright for trial prep and
               designations; discuss discovery responses and related issues
               with counsel.


Attorney Fee   Black Duck - 12/11/2020 - Legal Services / Austin Krist: Call      3.72     $310.00   $1,153.20
               with D. Borders regarding                       revise
               responses; related review of production; revise
               DMA/Moore/Longbranch disclosures.


Attorney Fee   Black Duck - 12/11/2020 - Legal Services / Tim Cleveland:          1.50     $450.00    $675.00
               Discussion with counsel re discovery responses; review and
               revise disclosures and responses.


Attorney Fee   Black Duck - 12/14/2020 - Legal Services / Austin Krist: Call      0.59     $310.00    $182.90
               and correspondence with C. Hebert regarding production of
               additional documents; attention to deadline to file answer
               following court order on motion to dismiss; process additional
               documents for production.


Attorney Fee   Black Duck - 12/14/2020 - Legal Services / Tim Cleveland:          0.40     $450.00    $180.00
               Attention to correspondence from counsel; prepare for trial.


Attorney Fee   Black Duck - 12/15/2020 - Legal Services / Austin Krist:           0.20     $310.00     $62.00
               Correspondence from A. Seger; call with C. Johns.


Attorney Fee   Black Duck - 12/15/2020 - Legal Services / Tim Cleveland:          2.20     $450.00    $990.00
               Discussions with counsel re Borders deposition and related
               issues.


Attorney Fee   Black Duck - 12/16/2020 - Legal Services / Austin Krist: Draft     3.80     $310.00   $1,178.00
               proposed pretrial order.


Attorney Fee   Black Duck - 12/16/2020 - Legal Services / Tim Cleveland:          0.50     $450.00    $225.00
               Correspond with counsel re deposition and related issues.


Attorney Fee   Black Duck - 12/17/2020 - Legal Services / Austin Krist: Draft     4.53     $310.00   $1,404.30
               pretrial order and findings of fact and conclusions of law;
               process text messages from Borders for production.


Attorney Fee   Black Duck - 12/17/2020 - Legal Services / Tim Cleveland:          0.30     $450.00    $135.00
               Attention to correspondence related to discovery issues.


Attorney Fee   Black Duck - 12/18/2020 - Legal Services / Austin Krist:           0.80     $310.00    $248.00
               Discussion with T. Cleveland regarding discovery complaints
               by KrisJenn; draft correspondence with KrisJenn; call with K.
               Kirschner.




                                                            Page 3 of 5

                                                                          Ex. 2 (Billing Records) - Page 29 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    14 of 21
                                    Records) Pg 30 of 37
Attorney Fee   Black Duck - 12/18/2020 - Legal Services / Tim Cleveland:           1.80    $450.00    $810.00
               Review emergency motions from Wright; phone call with K.
               Kershner; discussion with A. Krist re same; prepare
               correspondence with J. Muller re motion to compel issues and
               hearing.


Attorney Fee   Black Duck - 12/20/2020 - Legal Services / Austin Krist:            2.33    $310.00    $722.30
               Incorporate revisions to proposed pretrial order.


Attorney Fee   Black Duck - 12/20/2020 - Legal Services / Tim Cleveland:           0.10    $450.00     $45.00
               Correspond with C. Hebert and A. Krist re case issues.


Attorney Fee   Black Duck - 12/21/2020 - Legal Services / Austin Krist:            1.30    $310.00    $403.00
               Finalize response to motion to compel; call with C. Hebert; call
               with K. Kershner; call with T. Cleveland; correspondence with
               C. Hebert regarding                        ; preparation for
               hearing on motion to compel; argue at hearing on motion to
               compel.


Attorney Fee   Black Duck - 12/21/2020 - Legal Services / Austin Krist: Draft      6.73    $310.00   $2,086.30
               joint pretrial order; assemble exhibits for trial


Attorney Fee   Black Duck - 12/21/2020 - Legal Services / Tim Cleveland:           0.50    $450.00    $225.00
               Review response to motion to compel; correspond with C.
               Hebert and A. Krist re same; phone call with A. Krist re hearing.


Attorney Fee   Black Duck - 12/22/2020 - Legal Services / Austin Krist: Attend     3.70    $310.00   $1,147.00
               hearing on motion to compel; discuss same with T. Cleveland;
               call with D. Moore to discuss same; call with D. Borders to
               discuss same; research federal rule on



Attorney Fee   Black Duck - 12/22/2020 - Legal Services / Tim Cleveland:           1.50    $450.00    $675.00
               Discussion with A. Krist re hearing; phone call with client;
               correspond with counsel.


Attorney Fee   Black Duck - 12/23/2020 - Legal Services / Austin Krist: Draft      1.60    $310.00    $496.00
               DMA and Longbranch answers to KrisJenn's second amended
               complaint; related correspondence with cocounsel.


Attorney Fee   Black Duck - 12/23/2020 - Legal Services / Austin Krist: Draft      0.41    $310.00    $127.10
               deficiency letter to KrisJenn regarding Wright text messages.


Attorney Fee   Black Duck - 12/24/2020 - Legal Services / Tim Cleveland:           0.20    $450.00     $90.00
               Attention to case issues.


Attorney Fee   Black Duck - 12/28/2020 - Legal Services / Austin Krist:            5.21    $310.00   $1,615.10
               Correspondence with cocounsel regarding pretrial order; revise
               pretrial order.


Attorney Fee   Black Duck - 12/28/2020 - Legal Services / Tim Cleveland:           0.60    $450.00    $270.00
               Review pretrial order and discuss same with A. Krist; prepare
               for L. Wright cross.



                                                            Page 4 of 5

                                                                          Ex. 2 (Billing Records) - Page 30 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    15 of 21
                                    Records) Pg 31 of 37
Attorney Fee   Black Duck - 12/29/2020 - Legal Services / Austin Krist: Draft   1.83        $310.00       $567.30
               proposed findings of fact and conclusions of law.


Attorney Fee   Black Duck - 12/29/2020 - Legal Services / Tim Cleveland:        0.50        $450.00       $225.00
               Prepare for cross exam of L. Wright.


Attorney Fee   Black Duck - 12/30/2020 - Legal Services / Austin Krist: Draft   5.27        $310.00      $1,633.70
               proposed findings of fact and conclusions of law; call with C.
               Hebert.


Attorney Fee   Black Duck - 12/30/2020 - Legal Services / Tim Cleveland:        0.60        $450.00       $270.00
               Prepare for trial.


Attorney Fee   Black Duck - 12/31/2020 - Legal Services / Tim Cleveland:        0.50        $450.00       $225.00
               Correspond with counsel re case issues and trial prep; phone
               call with Austin Krist re same.


Attorney Fee   Black Duck - 12/31/2020 - Legal Services / Austin Krist:         0.30        $310.00        $93.00
               Review proposed order from KrisJenn and motion for leave to
               amend; call with T. Cleveland regarding proposed order from
               KrisJenn and motion for leave to amend; related
               correspondence with opposing counsel.


                                                                                       Amount Due     $39,019.60




                                                            Page 5 of 5

                                                                        Ex. 2 (Billing Records) - Page 31 of 37
    20-05027-rbk
        20-05027-rbk
                  Doc#251-2
                     Doc#240-2
                            FiledFiled
                                  04/21/21
                                       04/07/21
                                             Entered
                                                Entered
                                                     04/21/21
                                                         04/07/21
                                                              18:27:45
                                                                  19:50:23
                                                                        Exhibit
                                                                            Ex.B2Pg
                                                                                  (Billing
                                                                                     16 of 21
                                     Records) Pg 32 of 37

INVOICE                                                                                  From     Cleveland Terrazas PLLC
                                                                                                  303 Camp Craft Rd., Suite 325
                                                                                                  West Lake Hills, Texas 78746




Invoice ID     3451                                                                 Invoice For   Moore, Daniel
Issue Date     04/05/2021

Due Date       04/20/2021 (Net 15)

Subject        Invoice for Services Rendered




Item Type      Description                                                             Quantity         Unit Price                Amount

Attorney Fee   Black Duck - 01/03/2021 - Legal Services / Austin Krist: Draft             3.67           $310.00            $1,137.70
               response in opposition to motion for leave to add new claims
               against our clients.


Attorney Fee   Black Duck - 01/04/2021 - Legal Services / Austin Krist:                   0.72           $310.00              $223.20
               Incorporate C. Hebert and C. Johns revisions to response;
               finalize and file same.


Attorney Fee   Black Duck - 01/04/2021 - Legal Services / Austin Krist:                   5.15           $310.00            $1,596.50
               Review and revise findings of fact and conclusions of law to
               incorporate and address proposed revisions and comments
               from C. Hebert; revise exhibit list.


Attorney Fee   Black Duck - 01/04/2021 - Legal Services / Austin Krist: Revise            0.25           $310.00                  $77.50
               proposed order from KrisJenn regarding discovery hearing;
               related correspondence and discussion with T. Cleveland.


Attorney Fee   Black Duck - 01/04/2021 - Legal Services / Austin Krist: Call              1.63           $310.00              $505.30
               with T. Cleveland and C. Hebert regarding trial preparation.


Attorney Fee   Black Duck - 01/04/2021 - Legal Services / Tim Cleveland:                  3.50           $450.00            $1,575.00
               Prepare for trial.


Attorney Fee   Black Duck - 01/05/2021 - Legal Services / Austin Krist:                   7.70           $310.00            $2,387.00
               Compile and review exhibits; calls with D. Moore; call with C.
               Hebert regarding multiple exhibit issues; call with A. Seger re:
               court ruling; call with Court regarding exhibits; call with C.
               Johns and D. Moore regarding exhibits for trial; coordinate with
               clerk regarding exhibits; prepare cross examination outline for
               Strolle; discuss deficiency letter with T. Cleveland; draft notice
               of witness unavailability; prepare for deposition of D. Moore.


Attorney Fee   Black Duck - 01/05/2021 - Legal Services / Kevin Terrazas:                 0.10           $400.00                  $40.00
               Discuss trial exhibits and lists with A. Krist.


Attorney Fee   Black Duck - 01/05/2021 - Legal Services / Tim Cleveland:                  6.90           $450.00            $3,105.00
               Prepare for trial.



                                                             Page 1 of 4

                                                                          Ex. 2 (Billing Records) - Page 32 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    17 of 21
                                    Records) Pg 33 of 37
Attorney Fee   Black Duck - 01/05/2021 - Legal Services / Litigation Clerk: M.     7.30     $85.00    $620.50
               Williamson - Prepare exhibit list and exhibits for trial.


Attorney Fee   Black Duck - 01/06/2021 - Legal Services / Austin Krist:            7.97    $310.00   $2,470.70
               Preparation for deposition of D. Moore; amend deposition
               designations; attend deposition of D. Moore; related calls with
               D. Moore and C. Hebert; call with J. Muller.


Attorney Fee   Black Duck - 01/06/2021 - Legal Services / Litigation Clerk: M.     6.80     $85.00    $578.00
               Williamson - Continue working on exhibits and exhibit list;
               prepare trial binders.


Attorney Fee   Black Duck - 01/06/2021 - Legal Services / Tim Cleveland:           6.20    $450.00   $2,790.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/07/2021 - Legal Services / Austin Krist:            7.71    $310.00   $2,390.10
               Coordinate and review exhibits for trial; review KrisJenn's
               proposed findings of facts and conclusions of law; discuss trial
               strategy with T. Cleveland; calls with C. Hebert regarding trial
               preparation; draft letter to KrisJenn regarding phone
               inspection; draft response to KrisJenn motion for leave to file
               findings and conclusions; related correspondence with
               opposing counsel.


Attorney Fee   Black Duck - 01/07/2021 - Legal Services / Litigation Clerk: M.     9.30     $85.00    $790.50
               Williamson - Continue working on exhibits for trial.


Attorney Fee   Black Duck - 01/07/2021 - Legal Services / Tim Cleveland:           6.10    $450.00   $2,745.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/08/2021 - Legal Services / Austin Krist:            8.13    $310.00   $2,520.30
               Preparation for trial.


Attorney Fee   Black Duck - 01/08/2021 - Legal Services / Litigation Clerk: M.     3.80     $85.00    $323.00
               Williamson - Deliver exhibits to court; finalize exhibit binders.


Attorney Fee   Black Duck - 01/08/2021 - Legal Services / Tim Cleveland:           8.50    $450.00   $3,825.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/09/2021 - Legal Services / Kevin Terrazas:          0.50    $400.00    $200.00
               Discuss trial themes and documents with T. Cleveland.


Attorney Fee   Black Duck - 01/09/2021 - Legal Services / Austin Krist: Trial      1.90    $310.00    $589.00
               preparation for cross examination of H. Cohle and D. Strolle.


Attorney Fee   Black Duck - 01/09/2021 - Legal Services / Tim Cleveland:           6.00    $450.00   $2,700.00
               Continue preparations for trial.


Attorney Fee   Black Duck - 01/10/2021 - Legal Services / Austin Krist:            3.76    $310.00   $1,165.60
               Preparation for trial.


Attorney Fee   Black Duck - 01/10/2021 - Legal Services / Tim Cleveland:           8.00    $450.00   $3,600.00
               Continue preparations for trial.


                                                             Page 2 of 4

                                                                          Ex. 2 (Billing Records) - Page 33 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    18 of 21
                                    Records) Pg 34 of 37
Attorney Fee   Black Duck - 01/11/2021 - Legal Services / Austin Krist: Trial.    12.41    $310.00   $3,847.10


Attorney Fee   Black Duck - 01/11/2021 - Legal Services / Tim Cleveland:          13.00    $450.00   $5,850.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/12/2021 - Legal Services / Austin Krist: Trial.    11.75    $310.00   $3,642.50


Attorney Fee   Black Duck - 01/12/2021 - Legal Services / Tim Cleveland:          13.40    $450.00   $6,030.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/13/2021 - Legal Services / Austin Krist: Trial.     9.83    $310.00   $3,047.30


Attorney Fee   Black Duck - 01/13/2021 - Legal Services / Kevin Terrazas:          0.20    $400.00     $80.00
               Discuss exhibits and trial strategy with A. Krist.


Attorney Fee   Black Duck - 01/13/2021 - Legal Services / Tim Cleveland:           8.30    $450.00   $3,735.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/14/2021 - Legal Services / Austin Krist:            0.82    $310.00    $254.20
               Discussion with T. Cleveland regarding closing.


Attorney Fee   Black Duck - 01/14/2021 - Legal Services / Tim Cleveland:           8.60    $450.00   $3,870.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/15/2021 - Legal Services / Austin Krist: Trial.     9.63    $310.00   $2,985.30


Attorney Fee   Black Duck - 01/15/2021 - Legal Services / Tim Cleveland:          10.00    $450.00   $4,500.00
               Prepare for and continue attending trial.


Attorney Fee   Black Duck - 01/18/2021 - Legal Services / Tim Cleveland:           0.50    $450.00    $225.00
               Phone call with C. Johns re closing; correspond with D.
               Borders.


Attorney Fee   Black Duck - 01/20/2021 - Legal Services / Austin Krist: Call       0.60    $310.00    $186.00
               with T. Cleveland and cocounsel regarding trial strategy;
               correspondence with opposing counsel regarding depositions;
               revise powerpoint at instruction of T. Cleveland.


Attorney Fee   Black Duck - 01/20/2021 - Legal Services / Tim Cleveland:           3.00    $450.00   $1,350.00
               Prepare for trial.


Attorney Fee   Black Duck - 01/21/2021 - Legal Services / Austin Krist: Trial      5.10    $310.00   $1,581.00
               and related preparation for closing.


Attorney Fee   Black Duck - 01/21/2021 - Legal Services / Tim Cleveland:           5.30    $450.00   $2,385.00
               Prepare for and attend trial.


Attorney Fee   Black Duck - 01/22/2021 - Legal Services / Austin Krist:            0.10    $310.00     $31.00
               Correspondence with counsel regarding trial evidence.


Attorney Fee   Black Duck - 01/24/2021 - Legal Services / Tim Cleveland:           0.30    $450.00    $135.00
               Phone call with D. Moore; correspond with trial team.


                                                            Page 3 of 4

                                                                          Ex. 2 (Billing Records) - Page 34 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    19 of 21
                                    Records) Pg 35 of 37




Attorney Fee   Black Duck - 01/25/2021 - Legal Services / Austin Krist: Call      0.20        $310.00        $62.00
               with T. Cleveland regarding trial and closing; prepare for
               closing; trial.


Attorney Fee   Black Duck - 01/25/2021 - Legal Services / Tim Cleveland:          1.40        $450.00       $630.00
               Phone call with C. Johns re case issues; continue preparing for
               trial; phone calls and correpsondence related to Debtors'
               illness and reschedule.


Attorney Fee   Black Duck - 01/26/2021 - Legal Services / Tim Cleveland:          0.10        $450.00        $45.00
               Correspond with C. Johns.


Attorney Fee   Black Duck - 01/28/2021 - Legal Services / Austin Krist:           0.10        $310.00        $31.00
               Correspondence with cocounsel regarding trial exhibits.


Attorney Fee   Black Duck - 01/28/2021 - Legal Services / Tim Cleveland:          0.50        $450.00       $225.00
               Phone calls with client; correspond with counsel.


                                                                                         Amount Due     $82,682.30




                                                            Page 4 of 4

                                                                          Ex. 2 (Billing Records) - Page 35 of 37
    20-05027-rbk
        20-05027-rbk
                  Doc#251-2
                     Doc#240-2
                            FiledFiled
                                  04/21/21
                                       04/07/21
                                             Entered
                                                Entered
                                                     04/21/21
                                                         04/07/21
                                                              18:27:45
                                                                  19:50:23
                                                                        Exhibit
                                                                            Ex.B2Pg
                                                                                  (Billing
                                                                                     20 of 21
                                     Records) Pg 36 of 37

INVOICE                                                                               From     Cleveland Terrazas PLLC
                                                                                               303 Camp Craft Rd., Suite 325
                                                                                               West Lake Hills, Texas 78746




Invoice ID     3452                                                              Invoice For   Moore, Daniel
Issue Date     04/05/2021

Due Date       04/20/2021 (Net 15)

Subject        Invoice for Services Rendered




Item Type      Description                                                          Quantity         Unit Price                Amount

Attorney Fee   Black Duck - 02/01/2021 - Legal Services / Austin Krist: Call           0.80           $310.00              $248.00
               with cocounsel regarding
               related correspondence regarding same.


Attorney Fee   Black Duck - 02/01/2021 - Legal Services / Tim Cleveland: Call          1.00           $450.00              $450.00
               with counsel re case issues and strategy.


Attorney Fee   Black Duck - 02/04/2021 - Legal Services / Austin Krist:                0.10           $310.00                  $31.00
               Correspondence with N. Wilson regarding



Attorney Fee   Black Duck - 02/04/2021 - Legal Services / Tim Cleveland:               0.20           $450.00                  $90.00
               Phone call with C. JOhns re case issues.


Attorney Fee   Black Duck - 02/08/2021 - Legal Services / Tim Cleveland:               1.00           $450.00              $450.00
               Phone call with counsel re case issues and strategy.


Attorney Fee   Black Duck - 02/09/2021 - Legal Services / Austin Krist:                0.20           $310.00                  $62.00
               Coordinate with N. Wilson regarding trial transcripts.


Attorney Fee   Black Duck - 02/09/2021 - Legal Services / Austin Krist: Call           0.70           $310.00              $217.00
               with D. Moore; related discussion with T. Cleveland regarding
               closing; review of trial transcripts


Attorney Fee   Black Duck - 02/09/2021 - Legal Services / Tim Cleveland:               2.10           $450.00              $945.00
               Review trial transcripts in preparation for closing; phone call
               with C. Johns re same; discussion with A. Krist re same


Attorney Fee   Black Duck - 02/10/2021 - Legal Services / Austin Krist: Revise         2.40           $310.00              $744.00
               closing presentation and prepare for closing; correspondence
               regarding trial transcripts with cocounsel and closing.


Attorney Fee   Black Duck - 02/10/2021 - Legal Services / Tim Cleveland:               6.10           $450.00            $2,745.00
               Prepare for closing argument at trial.




                                                              Page 1 of 2

                                                                          Ex. 2 (Billing Records) - Page 36 of 37
   20-05027-rbk
       20-05027-rbk
                 Doc#251-2
                    Doc#240-2
                           FiledFiled
                                 04/21/21
                                      04/07/21
                                            Entered
                                               Entered
                                                    04/21/21
                                                        04/07/21
                                                             18:27:45
                                                                 19:50:23
                                                                       Exhibit
                                                                           Ex.B2Pg
                                                                                 (Billing
                                                                                    21 of 21
                                    Records) Pg 37 of 37
Attorney Fee   Black Duck - 02/11/2021 - Legal Services / Austin Krist: Trial     4.47        $310.00      $1,385.70
               and related preparation for closing.


Attorney Fee   Black Duck - 02/11/2021 - Legal Services / Tim Cleveland:          7.00        $450.00      $3,150.00
               Prepare for and attend trial; numerous calls following trial.


Attorney Fee   Black Duck - 02/12/2021 - Legal Services / Tim Cleveland:          0.30        $450.00       $135.00
               Case follow up.


                                                                                         Amount Due     $10,652.70




                                                             Page 2 of 2

                                                                          Ex. 2 (Billing Records) - Page 37 of 37
